                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


GIOVANNI LOWRY,
                                             3:16-cv-01049-YY
                  Plaintiff,
                                             ORDER
v.

UNIVERSITY OF OREGON MEDICAL
SCHOOL; OREGON HEALTH &
SCIENCE UNIVERSITY; and
EVERETT W. LOVRIEN, M.D.,

                  Defendants.


BROWN, Senior Judge.

     Magistrate Judge Youlee Yim You issued Findings and

Recommendation (#48) on September 28, 2018, in which she

recommends this Court grant in part and deny in part the Motion

(#41) for Summary Judgment filed by Defendants University of

Oregon Medical School; Oregon Health & Science University; and

Everett W. Lovrien, M.D.       The matter is now before this Court

pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).

1 - ORDER
     Because no objections to the Magistrate Judge’s Findings and

Recommendation were timely filed, this Court is relieved of its

obligation to review the record de novo. See Decker v. Berryhill,

856 F.3d 659, 663 (9th Cir. 2017).   Having reviewed the legal

principles de novo, the Court does not find any error.



                            CONCLUSION

     The Court ADOPTS Magistrate Judge You’s Findings and

Recommendation (#48).    Accordingly, the Court GRANTS in part

Defendants’ Motion (#42) for Summary Judgment, DISMISSES

Plaintiff’s Claim Five for Failure to Obtain Informed Consent,

and otherwise DENIES Defendants’ Motion as to all other claims.

     The Court returns this matter to the Magistrate Judge for

further proceedings as necessary.

     IT IS SO ORDERED.

     DATED this 1st day of November, 2018.

                                     /s/ Anna J. Brown


                                ANNA J. BROWN
                                United States Senior District Judge




2 - ORDER
